DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 10-17, and 20 are rejected under 35 USC § 103 as being unpatentable over Price (Price; Thomas Graham, US 20150170050 A1) in view of Zaitsev (Zaitsev, Grigori, et al., US 20160283016 A1). 
Regarding claim 1, Price discloses a method (Price; see [0005]) comprising, 
by one or more computing systems (Price describes more than one computing systems 20 and 30; see Fig. 8, [0054]): 
receiving, from a client system associated with a first user, an initial input from the first user, 
determining, by an intent-understanding module, one or more intents corresponding to the initial input (Price describes analyzing user input to determine whether a user input is intentional or unintentional; see [0029], [0042]); 
generating, based on the one or more intents, one or more candidate continuation-inputs (Price describes predicting a complete user-intended input to a high probability, or confidence level; see [0043]; Price describes a machine learning system learning to determine which user inputs are unintentional, or below a previously determined threshold; see Fig. 5 at A4, [0046], [0047]), 
where the one or more candidate continuation-inputs are in one or more candidate modalities, respectively (Price describes receiving a client system’s initial input by one of a plurality of modalities, such as a touchscreen or a mouse; see Fig. 2, [0035], [0043]), 

and sending, to the client system, instructions for presenting one or more suggested inputs corresponding to one or more of the candidate continuation-inputs (Price describes a server system, at step S5, T3, and A5, sending a list of possible complete queries to a client system; see Figs. 2, 3, 5, 7, [0036], [0046], [0047]).
Price differs from the instant invention in that Price does not appear to explicitly disclose: receiving an initial, partial input from one input device, and receiving the final, completing input from a different input device, as might be implied by the clauses “the candidate modalities are different from the first modality” and “wherein the initial input is in a first modality”. 
However, in an analogous field of endeavor, Zaitsev discloses a system (Zaitsev describes a system 100; see Fig. 1 [0026]) comprising: one or more processors (Zaitsev; see Fig. 2, [0028]) and a non-transitory memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions (Zaitsev; see Fig. 2, [0043]) to: 
receive an initial, partial input from one input device, and receive a final, completing input from a different input device (Zaitsev; see Fig. 3, [0033]-[0038]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Price’s method for a system containing a non-transitory memory storing executable modules instructing one or more processors to receive an incomplete user input gesture from a client system, calculate the likelihoods that the client system’s incomplete user input was intended to be a particular complete user input for each of one or more candidate inputs, determine which if any of the calculated likelihoods are below a threshold, and send suggested inputs based on the candidate inputs to the client system, with Zaitsev’s system having one or more processors and a non-transitory memory storing processor-executable instructions to receive an initial, partial input from one input device, and receive a final, completing input from a different input device, especially when considering the motivation to modify Price with Zaitsev arising from the stated desire to combine inputs from multiple different input types to provide quicker, more-intuitive user input (Zaitsev; see [0016]-[0017]). 
Regarding claim 2, Price and Zaitsev disclose the method of claim 1, wherein 
the first modality comprises one of audio, text, image, video, motion, or orientation (Price describes touch, text, and motion input device types, for example a touchscreen, keyboard, and mouse, a scanner input device, a pointing input device, for example a mouse and a trackball, devices providing acoustic, speech, thought, and tactile input; see [0054], [0063]; Zaitsev describes a touch input and microphone input device for speech or voice input; see [0018]).
The motivation to combine presented prior applies equally here.
Regarding claim 5, Price and Zaitsev disclose the method of claim 1, further comprising: 
determining that the first user needs one or more suggested inputs (Price describes receiving a client system’s initial input by one of a plurality of modalities, such as a touchscreen or a mouse; see Fig. 2, [0035], [0043]; Zaitsev describes receiving an initial, partial input from one input device, and receiving a second input from a different input device; see Fig. 3, [0033]-[0038]; one of ordinary skill in the art before the effective filing date would have inferred determining an incomplete first user input needs suggestions to complete the input from the disclosures of Price and Zaitsev). 
The motivation to combine presented prior applies equally here.
Regarding claim 6, Price and Zaitsev disclose the method of claim 5, wherein 
determining that the first user needs one or more suggested inputs is based on a wake-up input from the first user (Price describes receiving a client system’s initial input by one of a plurality of modalities, such as a touchscreen or a mouse; see Fig. 2, [0035], [0043]; Zaitsev describes receiving an initial, partial input from one input device, and receiving a second input from a different input device; see Fig. 3, [0033]-[0038]; one of ordinary skill in the art before the effective filing date would have inferred that a wake-up input is just a special instance of an initial input, and an initial input is described in the disclosures of Price and Zaitsev above).
The motivation to combine presented prior applies equally here.
Regarding claim 7, Price and Zaitsev disclose the method of claim 6, wherein 
the wake-up input comprises one or more of a voice utterance, a character string, an image, a video clip, a gesture, or a gaze (Price describes touch, text, and motion input device types, for example a touchscreen, keyboard, and mouse, a scanner input device, a pointing input device, for example a mouse and a trackball, devices providing acoustic, speech, thought, and tactile input ; see [0054], [0063]; Zaitsev describes a touch input and microphone input device for speech or voice input; see [0018]).
The motivation to combine presented prior applies equally here.
Regarding claim 10, Price and Zaitsev disclose the method of claim 5, wherein 
determining that the first user needs one or more suggested inputs is further based on contextual information associated with the initial input (Price describes a user-specific machine-interaction profile helping train the determination module to predict the intended complete user input to a high probability, or confidence that the prediction is the intended complete user input; see [0043]; Price describes a server side machine learning system learning to determine which user inputs are unintentional, or below a previously determined threshold; see Fig. 5 at A4, [0046], [0047]; the user profile may include a particular user’s reaction time as a context for determining similarity; see [0042]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 11, Price and Zaitsev disclose the method of claim 5, wherein 
determining that the first user needs one or more suggested inputs is further based on the one or more intents (Price describes receiving a client system’s initial input by one of a plurality of modalities, such as a touchscreen or a mouse; see Fig. 2, [0035], [0043]; Price describes a user-specific machine-interaction profile helping train the determination module to predict the intended complete user input to a high probability, or confidence that the prediction is the intended complete user input; see [0043]; Price describes a server side machine learning system learning to determine which user inputs are unintentional, or below a previously determined threshold; see Fig. 5 at A4, [0046], [0047]; Price describes analyzing user input to determine whether a user input is intentional or unintentional; see [0029], [0042]).
The motivation to combine presented prior applies equally here. 
Regarding claim 12, Price and Zaitsev disclose the method of claim 1, further comprising: 
identifying one or more entities associated with the one or more intents (Price describes analyzing a user’s input to determine whether the input is what the user intentional; see [0029], [0042]; Price describes a server system or an entity at step S5, T3, and A5, sending a list of possible complete queries to a client system; see Figs. 2, 3, 5, 7, [0036], [0046], [0047]).
The motivation to combine presented prior applies equally here.
Regarding claim 13, Price and Zaitsev disclose the method of claim 12, wherein 
generating the one or more candidate continuation-inputs is further based the one or more entities (Price describes analyzing a user’s input to determine whether the input is what the user intended; see [0029], [0042]; Price describes a server system or an entity at step S5, T3, and A5, sending a list of possible complete queries to a client system; see Figs. 2, 3, 5, 7, [0036], [0046], [0047]).
The motivation to combine presented prior applies equally here.
Regarding claim 14, Price and Zaitsev disclose the method of claim 1, further comprising: 
receiving, from the client system, a user-selected input from the first user, wherein the user-selected input comprises one of the suggested inputs (Price describes a client system sending a user selected input from one of the suggested inputs to the server system; see Fig. 4 at step U5, [0037], [0038]); 
and executing one or more tasks based on the user-selected input (Price describes a client system sending a search task to the server system for performance; see [0038]; Price describes a gesture commanding the performance of a function, or task; see [0047]).
The motivation to combine presented prior applies equally here.
Regarding claim 15, Price and Zaitsev disclose the method of claim 1, further comprising: 
receiving, from the client system, a first user-selected input from the first user, wherein the first user-selected input comprises one of the suggested inputs, and wherein the first user-selected input is associated with a first intent (Price describes analyzing a user’s input to determine whether the input is what the user intended; see [0029], [0042]; Price describes a client system sending a user selected input from one of the suggested inputs to the server system; see Fig. 4 at step U5, [0037], [0038]); 
generating, based on the first user-selected input, one or more additional candidate continuation-inputs, wherein each of the one or more additional candidate continuation-inputs is associated with the first intent (Price describes analyzing a user’s input to determine whether the input is what the user intended; see [0029], [0042]; Price describes a server system or an entity at step S5, T3, and A5, sending a list of possible complete queries to a client system; see Figs. 2, 3, 5, 7, [0036], [0046], [0047]); 
sending, to the client system, instructions for presenting one or more additional suggested inputs corresponding to one or more of the additional candidate continuation-inputs (Price describes analyzing a user’s input to determine whether the input is what the user intended; see [0029], [0042]; Price describes a server system or an entity at step S5, T3, and A5, sending a list of possible complete queries to a client system; see Figs. 2, 3, 5, 7, [0036], [0046], [0047]); 
receiving, from the client system, a second user-selected input from the first user, wherein the second user-selected input comprises one of the additional suggested inputs (Price describes a client system sending a user selected input from one of the suggested inputs to the server system; see Fig. 4 at step U5, [0037], [0038]; one of ordinary skill in the art before the effective filing date would have inferred the ability of a client device to send another user selected input to the server); 
and executing one or more tasks based on the second user-selected input (Price describes a client system sending a search task to the server system for performance; see [0038]; Price describes a gesture commanding the performance of a function, or task; see [0047]; one of ordinary skill in the art before the effective filing date would have inferred the execution of a task based on the user selected input). 
The motivation to combine presented prior applies equally here.
Regarding claim 16, Price discloses one or more computer-readable non-transitory storage media embodying software that is operable when executed (Price describes non-transitory memories 24 and 34 providing executable instructions to processors 23 and 33, respectively; see Fig. 8, [0054]) to: 
receive, from a client system associated with a first user, an initial input from the first user, wherein the initial input is in a first modality (Price describes receiving a client system’s initial input by one of a plurality of modalities, such as a touchscreen or a mouse; see Fig. 2, [0035], [0043]); 
determine, by an intent-understanding module, one or more intents corresponding to the initial input (Price describes analyzing user input to determine whether a user input is intentional or unintentional; see [0029], [0042]); 
generate, based on the one or more intents, one or more candidate continuation-inputs, where the one or more candidate continuation-inputs are in one or more candidate modalities, respectively, and wherein 
and send, to the client system, instructions for presenting one or more suggested inputs corresponding to one or more of the candidate continuation-inputs (Price describes a server system, at step S5, T3, and A5, sending a list of possible complete queries to a client system; see Figs. 2, 3, 5, 7, [0036], [0046], [0047]). 
Price differs from the instant invention in that Price does not appear to explicitly disclose: receiving an initial, partial input from one input device, and receiving the final, completing input from a different input device, as might be implied by the clause “the candidate modalities are different from the first modality”. 
However, in an analogous field of endeavor, Zaitsev discloses a system (Zaitsev describes a system 100; see Fig. 1, [0026]) comprising: one or more processors (Zaitsev; see Fig. 2, [0028]) and a non-transitory memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions (Zaitsev; see Fig. 2, [0043]) to: 
receive an initial, partial input from one input device, and receive a final, completing input from a different input device (Zaitsev; see Fig. 3, [0033]-[0038]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Price’s non-transitory memory storing executable modules instructing one or more processors to receive an incomplete user input gesture from a client system, calculate the likelihoods that the client system’s incomplete user input was intended to be a particular complete user input for each of one or more candidate inputs, determine which if any of the calculated likelihoods are below a threshold, and send suggested inputs based on the candidate inputs to the client system, with Zaitsev’s system having one or more processors and a non-transitory memory storing processor-executable instructions to receive an initial, partial input from one input device, and receive a final, completing input from a different input device, especially when considering the motivation to modify Price with Zaitsev arising from the stated desire to combine inputs from multiple different input types to provide quicker, more-intuitive user input (Zaitsev; see [0016]-[0017]).
Regarding claim 17, Price and Zaitsev disclose the media of claim 16, wherein 
the first modality comprises one of audio, text, image, video, motion, or orientation (Price describes touch, text, and motion input device types, for example a touchscreen, keyboard, and mouse, a scanner input device, a pointing input device, for example a mouse and a trackball, devices providing acoustic, speech, thought, and tactile input; see [0054], [0063]; Zaitsev describes a touch input and microphone input device for speech or voice input; see [0018]). 
The motivation to combine presented prior applies equally here.
Regarding claim 20, Price discloses a system (Price; see [0004]) comprising: 
one or more processors (Price; see [0007]); 
and a non-transitory memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions (Price describes non-transitory memories 24 and 34 providing executable instructions to processors 23 and 33, respectively; see Fig. 8, [0054]) to: 
receive, from a client system associated with a first user, an initial input from the first user, wherein the initial input is in a first modality (Price describes receiving a client system’s initial input by one of a plurality of modalities, such as a touchscreen or a mouse; see Fig. 2, [0035], [0043]); 
determine, by an intent-understanding module, one or more intents corresponding to the initial input (Price describes analyzing user input to determine whether a user input is intentional or unintentional; see [0029], [0042]); 
generate, based on the one or more intents, one or more candidate continuation-inputs (Price describes predicting a complete user-intended input to a high probability, or confidence level; see [0043]; Price describes a machine learning system learning to determine which user inputs are unintentional, or below a previously determined threshold; see Fig. 5 at A4, [0046], [0047]), 
where the one or more candidate continuation-inputs are in one or more candidate modalities, respectively (Price describes receiving a client system’s initial input by one of a plurality of modalities, such as a touchscreen or a mouse; see Fig. 2, [0035], [0043]), 
and wherein 
and send, to the client system, instructions for presenting one or more suggested inputs corresponding to one or more of the candidate continuation-inputs (Price describes a server system, at step S5, T3, and A5, sending a list of possible complete queries to a client system; see Figs. 2, 3, 5, 7, [0036], [0046], [0047]). 
Price differs from the instant invention in that Price does not appear to explicitly disclose: receiving an initial, partial input from one input device, and receiving the final, completing input from a different input device, as might be implied by the clause “the candidate modalities are different from the first modality”. 
However, in an analogous field of endeavor, Zaitsev discloses a system (Zaitsev describes a system 100; see Fig. 1, [0026]) comprising: one or more processors (Zaitsev; see Fig. 2, [0028]) and a non-transitory memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions (Zaitsev; see Fig. 2, [0043]) to: 
receive an initial, partial input from one input device, and receive a final, completing input from a different input device (Zaitsev; see Fig. 3, [0033]-[0038]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Price’s system containing a non-transitory memory storing executable modules instructing one or more processors to receive an incomplete user input gesture from a client system, calculate the likelihoods that the client system’s incomplete user input was intended to be a particular complete user input for each of one or more candidate inputs, determine which if any of the calculated likelihoods are below a threshold, and send suggested inputs based on the candidate inputs to the client system, with Zaitsev’s system having one or more processors and a non-transitory memory storing processor-executable instructions to receive an initial, partial input from one input device, and receive a final, completing input from a different input device, especially when considering the motivation to modify Price with Zaitsev arising from the stated desire to combine inputs from multiple different input types to provide quicker, more-intuitive user input (Zaitsev; see [0016]-[0017]).  

Claims 3 and 18 are rejected under 35 USC § 103 as being unpatentable over Price (Price; Thomas Graham, US 20150170050 A1) in view of Zaitsev (Zaitsev, Grigori, et al., US 20160283016 A1) and further in view of Bi (Bi; Xiaojun et al., US 20140108989 A1). 
Regarding claim 3, Price and Zaitsev disclose the method of claim 2, wherein 
the first modality comprises motion, and wherein the initial input comprises a gesture (Zaitsev describes an input gesture; see [0021]). 
Price and Zaitsev differ from the instant invention in that Price and Zaitsev do not appear to explicitly disclose: a motion input.
However, in an analogous field of endeavor, Bi discloses a method (Bi; see [0005]) in which 
a motion is detected as an input (Bi describes a user interaction motion, for example a sliding or swiping gesture, detected as an input; see [0014]-[0015]; a scrubbing motion detected as an input; see [0047]; a sinusoidal motion detected as an input; see [0059]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Price’s and Zaitsev’s method for a system containing a non-transitory memory storing executable modules instructing one or more processors to receive an initial, partial input from one input device, receive a second input from a different input device, determine one or more likely candidate inputs, determine which if any of the calculated likelihoods are below a threshold, and send suggested candidate inputs to the client system, with Bi’s method in which a motion is detected as an input, especially when considering the motivation to modify Price and Zaitsev with Bi arising from the stated desire to reduce unintentional inputs and increase the intentional-input rate by using gesture capable input device (Bi; see [0004], [0005]). 
Regarding claim 18, Price and Zaitsev disclose the media of claim 17, wherein 
the first modality comprises motion, and wherein the initial input comprises a gesture (Zaitsev describes an input gesture; see [0021]).
Price and Zaitsev differ from the instant invention in that Price and Zaitsev do not appear to explicitly disclose: a motion input.
However, in an analogous field of endeavor, Bi discloses a method (Bi; see [0005]) in which 
a motion is detected as an input (Bi describes a user interaction motion, for example a sliding or swiping gesture, detected as an input; see [0014]-[0015]; a scrubbing motion detected as an input; see [0047]; a sinusoidal motion detected as an input; see [0059]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Price’s and Zaitsev’s media storing processor executable instructions for performing a method of operating a system containing a non-transitory memory storing executable modules instructing one or more processors to receive an initial, partial input from one input device, receive a second input from a different input device, determine one or more likely candidate inputs, determine which if any of the calculated likelihoods are below a threshold, and send suggested candidate inputs to the client system, with Bi’s method in which a motion is detected as an input, especially when considering the motivation to modify Price and Zaitsev with Bi arising from the stated desire to reduce unintentional inputs and increase the intentional-input rate by using gesture capable input device (Bi; see [0004], [0005]). 

Claims 4, 8-9, and 19 are rejected under 35 USC § 103 as being unpatentable over Price (Price; Thomas Graham, US 20150170050 A1) in view of Zaitsev (Zaitsev, Grigori, et al., US 20160283016 A1) and further in view of Knox (Knox, Jonathan Gaither, et al., US 20150154001 A1). 
Regarding claim 4, Price and Zaitsev disclose the method of claim 2, wherein 
the first modality comprises 
and wherein the initial input comprises 
Price and Zaitsev differ from the instant invention in that Price and Zaitsev do not appear to explicitly disclose: an orientation, and a gaze on an object. 
However, in an analogous field of endeavor, Knox discloses a method (Knox; see [0007]) which 
detects that a user’s face is within an image frame (Knox describes detecting a user’s face is oriented within an image frame; see [0034]), 
and detects a user’s gaze as an input (Knox describes detecting a user’s gaze on a display object as an input; see [0035]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Price’s and Zaitsev’s method for a system containing a non-transitory memory storing executable modules instructing one or more processors to receive an initial, partial input from one input device, receive a second input from a different input device, determine one or more likely candidate inputs, determine which if any of the calculated likelihoods are below a threshold, and send suggested candidate inputs to the client system, with Knox’s method which detects an orientation and a gaze as an input, especially when considering the motivation to modify Price and Zaitsev with Knox arising from the stated desire to resolve differing input determinations by using gaze as an input (Knox; see [0052]). 
Regarding claim 8, Price and Zaitsev disclose the method of claim 5, wherein 
the initial input comprises 
Price and Zaitsev differ from the instant invention in that Price and Zaitsev do not appear to explicitly disclose: a gaze on an object.
However, in an analogous field of endeavor, Knox discloses a method (Knox; see [0007]) which 
detects a user’s gaze as an input (Knox describes detecting a user’s gaze on a display object as an input; see [0035]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Price’s and Zaitsev’s method for a system containing a non-transitory memory storing executable modules instructing one or more processors to receive an initial, partial input from one input device, receive a second input from a different input device, determine one or more likely candidate inputs, determine which if any of the calculated likelihoods are below a threshold, and send suggested candidate inputs to the client system, with Knox’s method which detects a gaze as an input, especially when considering the motivation to modify Price and Zaitsev with Knox arising from the stated desire to resolve differing input determinations by using gaze as an input (Knox; see [0052]). 
Regarding claim 9, Price and Zaitsev disclose the method of claim 8, wherein 
generating the one or more candidate continuation-inputs is further based on the object (Price describes predicting a complete user-intended input to a high probability, or confidence level; see [0043]; Price describes a machine learning system learning to determine which user inputs are unintentional, or below a previously determined threshold; see Fig. 5 at A4, [0046], [0047]; Price describes a user-specific machine-interaction profile helping train the determination module to predict the intended complete user input to a high probability, or confidence that the prediction is the intended complete user input; see [0043]; Price describes a server side machine learning system learning to determine which user inputs are unintentional, or below a previously determined threshold; see Fig. 5 at A4, [0046], [0047]; the user profile may include a particular user’s reaction time as a context for determining similarity; see [0042]; Knox describes detecting a user’s gaze on a display object as an input; see [0035]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 19, Price and Zaitsev disclose the media of claim 17, wherein 
the first modality comprises 
and wherein the initial input comprises 
Price and Zaitsev differ from the instant invention in that Price and Zaitsev do not appear to explicitly disclose: an orientation, and a gaze on an object. 
However, in an analogous field of endeavor, Knox discloses a method (Knox; see [0007]) which 
detects that a user’s face is within an image frame (Knox describes detecting a user’s face is oriented within an image frame; see [0034]), 
and detects a user’s gaze as an input (Knox describes detecting a user’s gaze on a display object as an input; see [0035]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Price’s and Zaitsev’s method for a system containing a non-transitory memory storing executable modules instructing one or more processors to receive an initial, partial input from one input device, receive a second input from a different input device, determine one or more likely candidate inputs, determine which if any of the calculated likelihoods are below a threshold, and send suggested candidate inputs to the client system, with Knox’s method which detects an orientation and a gaze as an input, especially when considering the motivation to modify Price and Zaitsev with Knox arising from the stated desire to resolve differing input determinations by using gaze as an input (Knox; see [0052]). 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Ording; Bas et al., US 20090178011 A1, describes a system comparing user hand-gesture inputs to a stored model database and presenting likely candidates for user selection (see Fig. 1A), but does not describe receiving an initial, partial input from one input device, and receiving the final, completing input from a different input device; 
Plagemann; Christian et al., US 20140225931 A1, describes a gesture input, display output system having a confidence score which, when met, indicates a candidate gesture is likely to be an intended gesture (see [0023]), but does not describe receiving an initial, partial input from one input device, and receiving the final, completing input from a different input device;
Doolittle, Don, et al., US 20140094307 A1, describes a multi-processor system executing stored instructions to receive a first portion of an input from one input device, or modality and receive a second portion of an input from a different input device (see Fig. 3), but does not describe receiving an initial, partial input from one input device, and receiving the final, completing input from a different input device; 
Schmidt; Daniel A. et al., US 10220303 B1, describes a system comparing user hand-gesture inputs to a stored model database and determining a match (see Fig. 2C), but does not describe receiving an initial, partial input from one input device, and receiving the final, completing input from a different input device;  
Kawalkar; Amit Nishikant, US 20130194193 A1, describes a system comparing user hand-gesture inputs to a stored model database and determining a match (see Fig. 1), but does not describe receiving an initial, partial input from one input device, and receiving the final, completing input from a different input device;  
Moscarillo; Thomas J., US 20130265218 A1, describes a system comparing user hand-gesture inputs to a stored model database and determining a match (see Fig. 11), but does not describe receiving an initial, partial input from one input device, and receiving the final, completing input from a different input device;  
Drucker; Steven M. et al., US 20140282276 A1, describes a system comparing user hand-gesture inputs to a stored model database and presenting a selection menu to the user (see Fig. 1), but does not describe receiving an initial, partial input from one input device, and receiving the final, completing input from a different input device;  
Forutanpour; Babak et al., US 20150078613 A1, describes a system comparing user hand-gesture inputs to a stored model database and presenting likely candidates for user selection (see [0075]), but does not describe receiving an initial, partial input from one input device, and receiving the final, completing input from a different input device;  
Klein; Christian et al., US 20180067638 A1, describes a system comparing user hand-gesture inputs to a stored model database and presenting likely candidates for user selection (see Fig. 8), but does not describe receiving an initial, partial input from one input device, and receiving the final, completing input from a different input device;  
Lien; Jaime et al., US 20160320853 A1, describes a system comparing user hand sub-gesture or partial gesture inputs to a stored model database to determine a match (see [0046]) and performing a system task based on the matched sub-gesture (see Fig. 7), but does not describe receiving an initial, partial input from one input device, and receiving the final, completing input from a different input device;  
Ouyang; Yu et al., US 20140104177 A1, describes a system comparing user hand partial gesture inputs to a stored model database to determine a match, and presenting an indication of what a user might do to complete the gesture (see [0032]) and performing a system task based on the matched sub-gesture (see Fig. 6), but does not describe receiving an initial, partial input from one input device, and receiving the final, completing input from a different input device. 
Wu, Genqing, US 20120019446 A1, describes a multi-processor system executing stored instructions to determine a user input from more than one user input mechanism, or modality, analyze the determined user input, and present more than one likely candidate for user selection (see Fig. 6A), but does not describe receiving an initial, partial input from one input device, and receiving the final, completing input from a different input device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693